Webb, J.
In the early legal history of the barge canal, the appellate courts decided that the act authorizing that improvement (Laws of 1903, chap. 147) put upon the state the. expense of reimbursing the railroads *27which reconstructed their bridges to conform to the requirements of the new canal. Lehigh Valley R. R. Co. v. Canal Board, 146 App. Div. 151, affd., 204 N. Y. 471.
They also held that “ the bridge includes the approaches thereto for a reasonable distance to enable the trains to reach the elevation of the new structure.” 204 N. Y. 477.
In the present cases the claims were filed by the above claimant to recover the cost paid by it for reconstructing its bridges crossing the Mohawk river at Waterford (No. 14398) and Schenectady (No. 14400). The work was performed by the company upon the plans furnished by the state engineer, pursuant to the orders and under the direction of the superintendent of public works, and claims for the cost were duly filed in this court.
The fact that the state did not appropriate these bridges by the filing and service of maps and otherwise in accordance with the procedure laid down in the Barge Canal Act, did not relieve it from its liability to pay the expense of relocating and reconstructing the bridges. The then existing bridges had existed at their respective locations for more than a half century and were there legally. In the work of canalizing the Mohawk, essential changes were required and the state directed the company to make them. Had the state appropriated the bridges including the approaches under barge canal procedure and itself undertaken the work of their reconstruction, the method of performing and paying for the work would necessarily have been that prescribed by the Barge Canal Act. But the state elected to require the company to do the work — just as it has uniformly done in the cases of other railroad and electric companies, and thereby became liable to reimburse the owners for *28the expenses incurred in carrying out the directions of the state officials who were charged with the duty of building the canal.
This is precisely in accordance with the law as laid down in the Lehigh Valley Railroad case and that case controls our decision..
Paris, J., concurs.